Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                   February 11, 2016

The Court of Appeals hereby passes the following order:

A16D0240. JIM LINZELL JACKSON SR. v. LEHRER MCGOVERN BOVIS
    INC. et al.

      Jim Jackson, Sr. filed a civil action against Lehrer McGovern Bovis, Inc. On
June 19, 2001, the trial court granted the defendant’s motion to dismiss. Jackson has
filed an application for discretionary appeal from this order. We lack jurisdiction for
two reasons.
      First, Jackson’s application, which he filed more than 14 years after entry of
the order he seeks to appeal, is untimely. An application for discretionary appeal
must be filed within 30 days of entry of the order or judgment to be appealed. OCGA
§ 5-6-35 (d). The requirements of OCGA § 5-6-35 are jurisdictional, and this Court
cannot accept an application for appeal not made in compliance therewith. Boyle v.
State, 190 Ga. App. 734 (380 SE2d 57) (1989).
      Second, Jackson has filed two prior direct appeals from this order. We
affirmed the trial court’s ruling in Jackson’s first appeal and dismissed his second
appeal as untimely and as barred by the prior appeal. See Jackson v. Lehrer
McGovern Bovis, Inc., No. A03A2094 (Dec. 16, 2003); Jackson v. Lehrer McGovern
Bovis, Inc., No. A12A2311 (Aug. 15, 2012). Jackson is not entitled to file yet another
appeal in the same civil matter. “It is axiomatic that the same issue cannot be
relitigated ad infinitum.” Echols v. State, 243 Ga. App. 775, 776 (534 SE2d 464)
(2000); see also Massey v. Massey, 294 Ga. 163, 165 (2) (751 SE2d 330) (2013) (“[A]
a party is not entitled to a second appeal from a single order.” (punctuation omitted)).
“Our determination in the earlier appeal is res judicata; the instant appeal is therefore
barred, and we are without jurisdiction to review the same matter for a second time.”
Echols, supra at 776. For these reasons, Jackson’s application for discretionary
appeal is hereby DISMISSED for lack of jurisdiction.
      This Court is empowered to impose sanctions upon a party who files frivolous
applications or notices of appeal. See Court of Appeals Rule 15 (b). Given the
extreme untimeliness of this application and its duplicative nature, we find it to be
frivolous. We caution Jackson that any future frivolous filings in this Court may
result in the imposition of sanctions.

                                         Court of Appeals of the State of Georgia
                                                                              02/11/2016
                                                Clerk’s Office, Atlanta,____________________
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.